Citation Nr: 0328093	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-07 619A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disorder.  

2.  Entitlement to an increased rating for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel






REMAND

On December 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for left knee problems 
and/or for migraine headaches from April 
2000 to the present.  (He specifically 
mentions treatment by a private 
physician.)  Obtain records from each 
health care provider the veteran 
identifies.  

2.  When the development above is 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA orthopedic and 
neurological examinations to ascertain 
the current severity, respectively, of 
his service-connected left knee and 
migraine headache disabilities.  The 
claims folder should be made available to 
each examiner for review in conjunction 
with the examination.  

(A) The orthopedic specialist should 
examine the left knee for degrees of both 
active and passive range of motion, and 
determine whether the knee exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion due to such factors.  

The examiner should specifically 1) 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time, and 2)  if either 
recurrent subluxation and/or lateral 
instability of the left knee is 
demonstrated, characterize the degree of 
impairment as either slight, moderate, or 
severe.  The examination report must 
include an explanation of the rationale 
for any opinion given.

(B) The neurologist should examine the 
veteran to determine the nature and 
severity of his service-connected 
migraine headaches.   Any necessary 
special studies or tests should be 
accomplished.  

The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should note the 
frequency and severity of the migraine 
headaches, and comment whether subjective 
complaints in that regard are consistent 
with the objective clinical findings. The 
rationale for the examiner's conclusions 
should be clearly set forth, including 
whether they are based on medical 
records, the veteran's reported history, 
or both.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





